Citation Nr: 0808773	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound to the left hand.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  

In January 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans' Claims (Court).  In June 2006, the VA 
General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion in July 2006, vacating and remanding the Board's 
decision in this case.

In June 2007, the Board remanded the matter to the RO via the 
AMC for due process considerations, and to provide adequate 
notice pursuant to the VCAA duties to notify and assist and 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the June 
2006 joint motion.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In September 1994, the Board denied the veteran's attempt 
to reopen his claim of entitlement to service connection for 
residuals of a gunshot wound to the left hand.  Following 
proper notification that month, an appeal of the denial of 
service connection was not received within one year.

2.  Evidence received since the September 1994 decision that 
pertains to the veteran's claim for residuals of a gunshot 
wound to the left hand is new and material.

3.  The competent evidence, overall, demonstrates that the 
veteran's residuals of a gunshot wound to the left hand was 
due to his own willful misconduct and is not the proximate 
result of active duty.

CONCLUSIONS OF LAW

1.  The September 1994 Board decision that denied the 
veteran's attempt to reopen the claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left hand is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

2.  New and material evidence to reopen a claim for service 
connection for residuals of a gunshot wound to the left hand 
has been submitted and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for residuals of a gunshot wound to 
the left hand is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the veteran's attempt to reopen the claim 
for entitlement to service connection for residuals of a 
gunshot wound to the left hand in a September 1994 decision.  
A letter dated that month gave the veteran notice of this 
denial and his appellate rights, but he did not initiate an 
appeal.  Therefore, that Board decision is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his current petition to reopen in June 
2000.  For claims filed prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The veteran asserts that he suffers from residuals of a 
gunshot wound to the left hand in May 1968.  The original 
administrative decision for this claim was issued in February 
1969.  The evidence reviewed at that time found that the 
wound was self-inflicted.  The evidence also reflected that, 
earlier in the day on which the injury occurred, the veteran 
had attempted to solicit two fellow Marines to help him pull 
the trigger of an M-16 rifle while he placed his left hand 
over the muzzle.  Also that same day, the veteran was heard 
discussing the potential of being sent home from Vietnam for 
intentionally shooting himself.  

The administrative decision, issued in February 1969 with 
notice to the veteran one month later, found that the injury 
was the result of willful misconduct and was not incurred in 
the line of duty.  The veteran did not appeal the decision, 
and it is therefore final.

The veteran attempted to reopen the claim for service 
connection and was denied by the Board in September 1994.  
Evidence of record since the Board's September 1994 decision 
includes VA treatment records indicating complaints of 
chronic hand pain, as well as documentation from the Social 
Security Administration regarding his application for and 
award of disability benefits.

Under the requirements stated above for reopening claims, the 
medical records and Social Security documents are considered 
"new" and, arguably, material evidence.  The claim for 
service connection for residuals of gunshot wound to the left 
hand is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The case has been 
remanded in order to supply the veteran with additional 
notice information regarding disability ratings and effective 
dates for service connection claims.  The appellant's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  31 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).

The VA treatment records indicate complaints of pain and 
discomfort in the left hand central to this claim.  The 
veteran has been diagnosed with carpal tunnel syndrome of the 
right wrist.  One particular out-patient visit, in April 
2007, includes a complaint of chronic pain in both hands, 
more so in the left hand than in the right, and the use of 
elastic support at the left hand.  

Overall, the Board finds that the treatment records provide 
evidence against this claim, with no indication that the 
residual disability to the left hand is resultant of anything 
other than the self-inflicted gunshot wound that remains 
deemed as willful misconduct.

The Social Security Administration records reveal that the 
veteran was awarded disability benefits in August 1998.  The 
records indicate that the main problems disabling the veteran 
are a personality disorder and post-traumatic stress 
disorder.  The gunshot wound to the left hand was mentioned 
in the records, however, there was no discussion of the 
incident itself.  The records merely indicate that the injury 
occurred and that it resulted in lasting pain and reduced 
functionality of the left hand.  The Board finds that the 
Social Security Administration records provide evidence that 
neither supports nor refutes the veteran's claim. 

The evidence of record does not support the contention that 
the veteran's residuals of the gunshot wound to the left hand 
are connected to service.  To the contrary, the October 1968 
Physical Evaluation Board Report indicates that the gunshot 
wound to the left hand was due to intentional misconduct or 
willful neglect and is not the proximate result of active 
duty, which the Board finds outweighs the veteran's 
statements.  Although the evidence submitted in connection 
with this request to reopen is new and material, indicating 
that the veteran currently suffers residuals of the gunshot 
wound, no evidence has been submitted to indicate that the 
injury was not the result of willful misconduct.  The Board 
must find that the current disability is not the result of 
active duty and therefore not connected to service.

The Board finds that the service records and post-service 
treatment records provide evidence against this claim, 
clearly indicating a disorder that is not related to his 
active duty, but instead to intentional misconduct. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
gunshot wound to the left hand.  In denying his claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the veteran in June 2003 and 
November 2003 included the criteria for reopening a 
previously denied claim and informed him of what evidence was 
required to substantiate the service-connection claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  A post-adjudicatory RO letter in July 2007, sent 
pursuant to the Board remand the previous month, notified the 
appellant of the evidence and information necessary to 
establish entitlement to the underlying claim, including the 
bases for the denial in prior decisions, and also notified 
the appellant of the criteria for establishing an initial 
rating and effective date of award.  The appellant was also 
asked in each letter to submit evidence and/or information in 
his possession to the RO.  This notice defect was cured by 
readjudication of the claim in a September 2007 Supplemental 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In any event, such error (if any) was harmless given that the 
claim was reopened and service connection is being denied and 
no rating or effective date will be assigned with respect to 
this claimed condition.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, even if the Board were to assume that that was 
some form of notice problem in this case, the undersigned, 
based on a review of the appellant's statements in this case 
and those of his attorney, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence that the claimed 
disability is associated with the veteran's service.  Indeed, 
the evidence demonstrates that the injury has been deemed not 
to be a proximate result of active service.  No evidence has 
been submitted to suggest otherwise other than the veteran's 
lay statements, which are clearly heavily outweighed by the 
evidence cited above.  Therefore, the low threshold set forth 
in McLendon has not been met and no medical examination was 
provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
from October 1996 to September 2007, as well as documentation 
and a decision from the Social Security Administration.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Beyond 
the above, the Board believes it is important to note that 
the veteran is already receiving a total disability 
evaluation from the VA. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for 
residuals of a gunshot wound to the left hand is granted.

Service connection for residuals of a gunshot wound to the 
left hand is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


